t c summary opinion united_states tax_court antonio o neal petitioner v commissioner of internal revenue respondent docket no 12998-05s filed date antonio o neal pro_se frederic j fernandez and mark miller for respondent goldberg special_trial_judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect at the time the petition was filed pursuant to sec_7463 the decision to be entered is not reviewable by any other court and this opinion shall not be treated as precedent for any other case unless otherwise indicated subsequent section references are to the internal_revenue_code in effect for the year in issue and all rule references are to the tax_court rules_of_practice and procedure respondent determined a deficiency of dollar_figure in petitioner’s federal_income_tax and an accuracy-related_penalty of dollar_figure under sec_6662 after concessions the issues for decision are whether petitioner is entitled to dependency_exemption deductions for his two minor children whether petitioner is entitled to head_of_household filing_status whether petitioner is entitled to the earned_income_credit whether petitioner is entitled to the additional_child_tax_credit and whether petitioner is liable for the accuracy- related penalty under sec_6662 background the stipulation of facts and the attached exhibits are incorporated herein by reference at the time the petition was filed petitioner resided in kenosha wisconsin petitioner is self-employed as a general contractor petitioner runs a small contracting business under the name the untouchables petitioner has two children a o n and a v n at trial respondent conceded that there was no wage income of dollar_figure or scholarship or grant income of dollar_figure received by petitioner as determined in the notice_of_deficiency respondent also conceded that petitioner was engaged in a trade_or_business and therefore was entitled to a dollar_figure loss reported on his schedule c profit or loss from business the court uses initials when referring to minor children the mother of a o n is terry clark ms clark ms clark resides in elgin illinois during the year in issue a o n was years old the mother of a v n is kathryn m janecky ms janecky the record is silent with respect to ms janecky’s place of residence during the year in issue a v n wa sec_3 years old petitioner married tamera neal ms neal a k a tamera gudmundson a k a tamera clare4 in petitioner and ms neal purchased a single-family home together in zion illinois the zion residence sometime in the couple lived together at the zion residence from through the beginning of with ms neal’s four children at some time in early petitioner’s son a o n came to live with him on date petitioner entered into a rental agreement between himself and tamera clare lessor a k a ms neal for a month-to-month lease on an apartment located in kenosha wisconsin6 the kenosha apartment the rental agreement specified that the monthly rent due for the unit--dollar_figure--would be gudmundson is ms neal’s former name by marriage clare is ms neal’s maiden name the record is silent as to when ms neal became the lessor on this apartment the court takes judicial_notice that the towns of zion ill and kenosha wis are located miles apart from each other paid only to ms neal from date through the time of trial ms neal remained in the zion residence with her children ms neal’s four children and a o n were enrolled in the zion- benton township school district for the school year on date petitioner and ms neal refinanced the zion residence by executing a new mortgage on the property the date mortgage was made between bergin financial inc mortgagor and antonio neal and tamera gudmundson aka tamera neal husband and wife mortgagees the parties agree that petitioner and ms neal were married throughout and as of the date of trial custody and care of a o n and a v n the record is silent as to any formal custody arrangement between petitioner and ms clark with respect to a o n a o n has resided with petitioner since early petitioner receives no child_support from ms clark for a o n a o n attended zion-benton township high school so that he would be able to provide afterschool care to ms neal’s four children who were of elementary_school age petitioner provided all the financial support for a o n during the taxable_year in issue including enrolling a o n in numerous afterschool and weekend athletics programs at the ymca with respect to a v n the parties agree that ms janecky was the custodial_parent of the child during the year in issue pursuant to a stipulation and order for child_support order entered by the circuit_court of racine county wisconsin on date ms janecky was awarded primary custody with petitioner receiving visitation with the child at all reasonable times upon prior notice to the mother according to his arrangement with ms janecky petitioner had custody of a v n every other weekend and throughout the entire summer the record is inconclusive however as to where a v n stayed when the child visited petitioner during the year in issue petitioner provided financial support for a v n when the child stayed with him including providing summer vacations trips clothing and food pursuant to the order petitioner was ordered to pay dollar_figure per week in child_support for a v n the order also provided that petitioner would be entitled to claim a dependency_exemption deduction for a v n every other year following the date of this document petitioner claimed a dependency_exemption deduction for a v n in the year at issue but he did not attach a form_8332 release of claim to exemption for child of divorced or separated parents to his federal_income_tax return ms neal testified that a v n stayed at the zion residence while petitioner indicated that the child was with him at the kenosha apartment during visits the record is silent as to whether petitioner and ms janecky were ever married filing of petitioner’s federal_income_tax return petitioner’s form_1040 u s individual_income_tax_return was prepared and electronically filed by h_r block tax services located in gurnee illinois petitioner filed his return as head_of_household and claimed two children as dependents the earned_income_credit and the additional_child_tax_credit in the notice_of_deficiency respondent determined that petitioner’s filing_status was married_filing_separately and disallowed the two claimed dependency_exemption deductions the earned_income_credit and the additional_child_tax_credit the tax_return_preparer prepared petitioner’s return based on information that petitioner provided petitioner’s return was filed on date discussion in general respondent’s determinations as set forth in a notice_of_deficiency are presumed correct 290_us_111 in pertinent part rule a provides the general_rule that the burden_of_proof shall be upon the taxpayer in certain circumstances however if the taxpayer introduces credible_evidence with respect to any factual issue relevant to ascertaining the proper tax_liability sec_7491 shifts the burden_of_proof to the commissioner sec_7491 rule a petitioner does not argue that sec_7491 is applicable in this case and he has not established that the burden_of_proof should shift to respondent petitioner therefore bears the burden of proving that respondent’s determinations in the notice_of_deficiency are erroneous see rule a welch v helvering supra pincite dependency_exemption deductions petitioner claimed dependency_exemption deductions for a o n and a v n for taxable_year sec_151 allows deductions for personal exemptions including exemptions for dependents of the taxpayers see sec_151 sec_152 defines the term dependent in pertinent part to include a son or daughter of the taxpayer over half of whose support for the calendar_year was received from the taxpayer the term support includes food shelter clothing medical and dental care education and the like sec_1_152-1 income_tax regs in determining whether an individual received more than half of his or her support from a taxpayer there shall be taken into account the amount of support received from the taxpayer as compared to the entire amount of support which the individual received from all sources id sec_152 provides a special support_test for children of individuals who are no longer or were never married see 121_tc_245 simply put sec_152 provides that if a child receives over half of his or her support from his or her parents and is in the custody of one or both of them for more than half of the calendar_year then the parent having custody of the child for a greater portion of the year at issue the custodial_parent is entitled to claim the dependency_exemption deduction for that child unless as relevant here the custodial_parent has validly executed a written release of his or her right to claim the dependency_exemption deduction with respect to a o n we first note that respondent did not disallow the exemption claimed by petitioner because the child had also been claimed by another taxpayer rather respondent disallowed the exemption claimed for a o n on the grounds that petitioner had failed to substantiate that he supported a o n and that a o n resided with petitioner during the year in issue based on the testimony and evidence provided we are convinced that a o n resided with petitioner for the majority of the taxable_year our conclusion is buttressed by a letter from the registrar of the zion-benton township school district stating that a o n was in the custody of his father antonio neal sr for the school year we also find petitioner’s testimony that a o n was enrolled at the ymca throughout to be credible and convincing with respect to respondent’s argument that a o n could have stayed with his mother and still attended school in zion the court takes notice that the towns of elgin and zion are located more than miles apart thus making the possibility of a daily commute to and from school in excess of hours highly improbable accordingly we find that a o n resided with petitioner for the greater portion of the year in issue and that petitioner is therefore entitled to the dependency_exemption deduction pursuant to sec_152 with respect to a o n with respect to a v n petitioner admits that he was not the custodial_parent of her in moreover although petitioner did provide support for a v n during the year in issue of dollar_figure per week in addition to those incidental costs that he incurred in providing for the child’s needs during visitation times he did not either provide substantiation for these amounts or show the total amount of support provided to the child as required under sec_152 see sec_1_152-1 income_tax regs with respect to petitioner’s argument that he was unequivocally entitled to claim the dependency_exemption deduction for a v n based on the language in the aforementioned order the law is clear that state courts by their decisions cannot determine issues of federal tax law see 327_us_280 finally petitioner did not attach a form_8332 pertaining to a v n to his return his argument that the h_r block office that assisted him in the preparation of his return was to blame for this error is both unconvincing and without merit it is the taxpayer’s duty and not his return preparer’s duty to attach a valid form_8332 or an equivalent written declaration to the return at the time of filing this failure prohibits the taxpayer from claiming a dependency_exemption deduction for his or her minor child see presley v commissioner tcmemo_1996_553 accordingly we sustain respondent’s determination with respect to petitioner’s claimed dependency_exemption deduction for a v n only head_of_household filing_status petitioner filed his return as head_of_household and respondent determined that petitioner’s filing_status was married_filing_separately in the notice_of_deficiency respondent’s determination was made on the ground that petitioner had not sufficiently established that he was not married to ms neal in sec_1 imposes a special income_tax rate on an individual filing as head of a household sec_2 provides the requirements for head_of_household filing_status as relevant here to qualify as a head_of_household a taxpayer must a be unmarried at the end of the taxable_year b not be a surviving_spouse and c maintain as the taxpayer’s home a petitioner testified that he was not aware of the form_8332 requirement until the time of trial household that constitutes the principal_place_of_abode of an unmarried son or daughter sec_2 sec_2 clearly states that an individual shall be considered a head of a household if and only if such individual is not married at the close of his taxable_year petitioner has the burden of proving that he was unmarried rule a the record is clear that petitioner was still married to ms neal at the close of the taxable_year first both petitioner and ms neal testified that they were still married as of the date of trial second we are unconvinced from our review of the record before us that petitioner and ms neal were separated and maintaining separate households during the year in issue see sec_2 b although the lease contained in the record specifies that all rents were to be paid to ms neal neither petitioner nor ms neal produced any proof at trial that petitioner paid the rent on the kenosha apartment petitioner did not produce any evidence that he paid any costs associated with the maintenance of the kenosha apartment including garbage collection costs cable television or telephone servicedollar_figure when asked by the court why petitioner did not bring any proof of his residence in to court petitioner replied that he only brought those documents listed in a letter provided to according to the lease the rent for the unit covered all utilities cable television telephone and garbage collection costs were the responsibility of the lessee him by respondent and that had he known that the court would require proof of his residence in kenosha he would have brought those documents with him the burden of refuting respondent’s determinations rests with petitioner rule a it is not respondent’s duty to ensure that petitioner is aware of the evidence that he or she may need to present before the court further petitioner received a standing pretrial notice from the court which informed petitioner to organize and present all documents at trial pertinent to his case petitioner was aware that both his marital status and place of residence in were at issue in this casedollar_figure it follows therefore that petitioner has not met his burden in refuting respondent’s determination with respect to his marital status for accordingly and based on the foregoing we hold that petitioner is not entitled to head_of_household filing_status for the taxable_year respondent’s determination on this issue is sustained earned_income_credit as previously stated petitioner claimed an earned_income_credit for with a o n and a v n as the qualifying as grounds for review the petitioner lists on his petition to the court that he filed a true and complete tax_return and that he and his wife were separated and living apart during the year in issue children in the notice_of_deficiency respondent disallowed the earned_income_credit in full subject_to certain limitations an eligible_individual is allowed a credit which is calculated as a percentage of the individual’s earned_income amount sec_32 one such limitation applies to married individuals sec_32 provides in the case of an individual who is married within the meaning of sec_7703 this section shall apply only if a joint_return is filed for the taxable_year under sec_6013 sec_7703 provides that the determination of whether an individual is married shall be made as of the close of his taxable_year and that certain married individuals living apart shall not be considered as married the parties agree that petitioner was still married to ms neal at the close of the taxable_year and for reasons previously stated the court is not satisfied that petitioner was living apart from ms neal in accordingly since petitioner did not file a joint_return for taxable_year is still married to ms neal and cannot prove that he was separated from ms neal in he is not entitled to an earned_income_credit for taxable_year respondent’s determination on this issue is sustained additional_child_tax_credit petitioner claimed the additional_child_tax_credit with respect to a o n and a v n for the taxable_year sec_24 authorizes a child_tax_credit with respect to each qualifying_child of the taxpayer the term qualifying_child is defined in sec_24 a qualifying_child means any individual with respect to whom the taxpayer is allowed a deduction under sec_151 who has not attained the age of as of the close of the taxable_year and who bears a relationship to the taxpayer as prescribed by sec_32 sec_24 for reasons previously discussed petitioner is entitled to the dependency_exemption deduction with respect to a o n under sec_151 therefore a o n is petitioner’s only qualifying_child and petitioner is entitled to a child_tax_credit with respect to a o n only sec_6662 penalty the final issue is whether petitioner is liable for the accuracy-related_penalty for the year under sec_6662 for negligence disregard of rules or regulations or a substantial_understatement_of_income_tax sec_7491 places upon the commissioner the burden of production with respect to any penalty or addition_to_tax based on the record we hold that respondent has satisfied the burden with respect to the sec_6662 accuracy-related_penalty for the reasons discussed hereinafter sec_6662 applies to any portion of an underpayment_of_tax required to be shown on a return in an amount equal to percent of the portion of the underpayment to which sec_6662 applies sec_6662 provides that the penalty shall apply to any underpayment attributable to negligence or disregard of rules or regulations sec_6662 provides that the term negligence includes any failure to make a reasonable attempt to comply with the provisions of the internal revenue laws and the term disregard includes any careless reckless or intentional disregard of rules or regulations negligence is the lack of due care or failure to do what a reasonable and ordinarily prudent person would do under the circumstances 85_tc_934 negligence frequently takes the form of overstated deductions alberico v commissioner tcmemo_1995_542 overstatement of deductions can reflect the taxpayer’s inability to maintain adequate_records this inadequacy alone may be grounds for imposing the penalty id a taxpayer is required to maintain records sufficient to establish information provided on a tax_return id failure to maintain records to substantiate claimed deductions is evidence therefore of taxpayer negligence petitioner filed his return as head_of_household and claimed dependency_exemption deductions for two minor children the earned_income_credit and the additional_child_tax_credit as previously discussed petitioner was entitled to claim a dependency_exemption deduction for only one child a o n based on the evidence presented to the court respondent’s other determinations were sustained with respect to the sustained determinations petitioner was responsible for complying with the provisions underlying the requirements for the claimed deductions and filing_status and to maintain records adequate to establish his entitlement thereto petitioner failed to do this accordingly and based on the foregoing decision will be entered under rule
